—Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered June 29, 1981, convicting him of assault in the second degree, criminal possession of a weapon in the fourth *974degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.